DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated  by Bodington (US 2019/0251590).
Regarding claim 1, Bodington teaches a method (read on the features of creating rules governing transaction process with system 100 or payment processing system 200, as shown in figures 1 and 2, para. [0045 and [0059]]) comprising: 
receiving, by an application platform, a set of trigger configurations associated with an account of the application platform, the set of trigger configurations defining a first triggering condition and corresponding trigger action (i.e., an accountholder 102 initially register registers to link accounts in to a set of accounts (para. [0046] and [0050]), a stakeholder 104 may provide the host 110 with a rule, account features and/or rule condition (a set of trigger configurations) associated with the account, that when satisfied, triggers the application of the specified account feature to the transaction, etc. (para. [0059])); 
determining, based on event data associated with the account of the application platform, that a first triggering condition defined by the set of triggering configurations has been satisfied (i.e., based on a transaction or transaction data, the transaction on a debit account is declined if the transaction originates from a country outside of the USA (para. [0067]); and 
performing the first trigger action corresponding to the first triggering condition (i.e., if transaction is upon a debit account in the account set, then apply a loyalty feature of a specified credit account in the account set to the transaction upon the debit account in the account set (para. [0059]) or declining the transaction on the debit account, etc. [0067]).
Regarding claim 2, Bodington further teaches features of establishing rules as well as performing the same process for a second account in the account set (para. [0068]).
Regarding claim 3, Bodington further teaches features of selecting account features, by the accountholder 102, from the compiled list and assign the selected account features from the compiled list to various account in the account set (para. [0061]). Therefore, the first trigger condition (first account feature) is different than the second trigger condition (the second account feature) in the second account.
Regarding claim 4, Bodington further teaches that the accountholder 102 requests to decline the authorization requests on a debit account (read on the first account) if the condition of the transaction originated from a country outside of US. Bodington further teaches that that the accountholder 102 requests to decline the authorization requests on a credit account (read on the second account) in the account set if the routing condition is satisfied in order to protect the credit account against the fraud (para. [0067], [0070] and [0088]-[0090]).
Regarding claim 5, Bodington further teaches the limitations of the claim in paragraph [0083]. It is noted that the transmission of alert addressed to the accountholder 102 as an external resource to the host 110 and the alert comprising an amount of the debit account exceeded the pre-determined threshold currency amount as data related to the triggering condition.
Regarding claim 6, Bodington further teaches the limitations of the claim in paragraph [0077]. It is noted that the rules associated for all accounts in the accounts set are stored in tailoring database (DB) 112 (read on an API accessible resource).
Regarding claim 7, Bodington further teaches the limitations of the claim in paragraph [0061]. It is noted that the modification of account features comprising assigning the selected additional account features from the compiled list to each of the accounts in the account set. 
Regarding claim 8, Bodington teaches an application platform (i.e., system 100 or payment processing system 200, as shown in figures 1 and 2, para. [0045] and [0059]) comprising: 
one or more computer processors (i.e., processor 118); and 
one or more computer-readable mediums storing instructions (i.e., databases 114 and 112) that, when executed by the one or more computer processors, cause the application platform to perform operations comprising:



receiving a set of trigger configurations associated with an account of the application platform, the set of trigger configurations defining a first triggering condition and corresponding trigger action (i.e., an accountholder 102 initially register registers to link accounts in to a set of accounts (para. [0046] and [0050]), a stakeholder 104 may provide the host 110 with a rule, account features and/or rule condition (a set of trigger configurations) associated with the account, that when satisfied, triggers the application of the specified account feature to the transaction, etc. (para. [0059])); 
determining, based on event data associated with the account of the application platform, that a first triggering condition defined by the set of triggering configurations has been satisfied (i.e., based on a transaction or transaction data of an authentication request, the transaction on a debit account is declined if the transaction originates from a country outside of the USA (para. [0067]); and 
performing the first trigger action corresponding to the first triggering condition (i.e., if transaction is upon a debit account in the account set, then apply a loyalty feature of a specified credit account in the account set to the transaction upon the debit account in the account set (para. [0059]) or declining the transaction on the debit account, etc. [0067]).
Regarding claim 9, Bodington further teaches features of establishing rules as well as performing the same process for a second account in the account set (para. [0068]).
Regarding claim 10, Bodington further teaches features of selecting account features, by the accountholder 102, from the compiled list and assign the selected account features from the compiled list to various account in the account set (para. [0061]). Therefore, the first trigger condition (first account feature) is different than the second trigger condition (the second account feature) in the second account.
Regarding claim 11, Bodington further teaches that the accountholder 102 requests to decline the authorization requests on a debit account (read on the first account) if the condition of the transaction originated from a country outside of US. Bodington further teaches that that the accountholder 102 requests to decline the authorization requests on a credit account (read on the second account) in the account set if the routing condition is satisfied in order to protect the credit account against the fraud (para. [0067], [0070] and [0088]-[0090]).
Regarding claim 12, Bodington further teaches the limitations of the claim in paragraph [0083]. It is noted that the transmission of alert addressed to the accountholder 102 as an external resource to the host 110 and the alert comprising an amount of the debit account exceeded the pre-determined threshold currency amount as data related to the triggering condition.
Regarding claim 13, Bodington further teaches the limitations of the claim in paragraph [0077]. It is noted that the rules associated for all accounts in the accounts set are stored in tailoring database (DB) 112 (read on an API accessible resource).
Regarding claim 14, Bodington further teaches the limitations of the claim in paragraph [0061]. It is noted that the modification of account features comprising assigning the selected additional account features from the compiled list to each of the accounts in the account set. 

Regarding claim 15, Bodington teaches a non-transitory computer-readable medium storing instructions that, when executed by one or more computer processors of an application platform, cause the application platform to perform operations (i.e., processor 118 accesses the executive code stored on the server readable medium 126, as shown in figure 1, para. [0027] and [0157]) comprising:
receiving a set of trigger configurations associated with an account of the application platform, the set of trigger configurations defining a first triggering condition and corresponding trigger action (i.e., an accountholder 102 initially register registers to link accounts in to a set of accounts (para. [0046] and [0050]), a stakeholder 104 may provide the host 110 with a rule, account features and/or rule condition (a set of trigger configurations) associated with the account, that when satisfied, triggers the application of the specified account feature to the transaction, etc. (para. [0059])); 
determining, based on event data associated with the account of the application platform, that a first triggering condition defined by the set of triggering configurations has been satisfied (i.e., based on a transaction or transaction data of an authentication request, the transaction on a debit account is declined if the transaction originates from a country outside of the USA (para. [0067]); and 
performing the first trigger action corresponding to the first triggering condition (i.e., if transaction is upon a debit account in the account set, then apply a loyalty feature of a specified credit account in the account set to the transaction upon the debit account in the account set (para. [0059]) or declining the transaction on the debit account, etc. [0067]).
Regarding claim 16, Bodington further teaches features of establishing rules as well as performing the same process for a second account in the account set (para. [0068]).
Regarding claim 17, Bodington further teaches features of selecting account features, by the accountholder 102, from the compiled list and assign the selected account features from the compiled list to various account in the account set (para. [0061]). Therefore, the first trigger condition (first account feature) is different than the second trigger condition (the second account feature) in the second account.
Regarding claim 18, Bodington further teaches that the accountholder 102 requests to decline the authorization requests on a debit account (read on the first account) if the condition of the transaction originated from a country outside of US. Bodington further teaches that that the accountholder 102 requests to decline the authorization requests on a credit account (read on the second account) in the account set if the routing condition is satisfied in order to protect the credit account against the fraud (para. [0067], [0070] and [0088]-[0090]).
Regarding claim 19, Bodington further teaches the limitations of the claim in paragraph [0083]. It is noted that the transmission of alert addressed to the accountholder 102 as an external resource to the host 110 and the alert comprising an amount of the debit account exceeded the pre-determined threshold currency amount as data related to the triggering condition.
Regarding claim 20, Bodington further teaches the limitations of the claim in paragraph [0077] and [0061]. It is noted that the rules associated for all accounts in the accounts set are stored in tailoring database (DB) 112 (read on an API accessible resource) and the modification of account features comprising assigning the selected additional account features from the compiled list to each of the accounts in the account set. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
a/. claims 1-20 of U.S. Patent No. 8,938,053,
b/. claims 1-22 of U.S. Patent No. 9,319,857,
c/. claims 1-20 of U.S. Patent No. 10,033,617,
d/. claims 1-17 of U.S. Patent No. 10,257,674,
e/. claims 1-17 of U.S. Patent No. 10,757,546 and
f/.  claims 1-20 of U.S. Patent No. 11,246,013.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH TIEU whose telephone number is (571)272-7510. The examiner can normally be reached on 9-5. The Examiner’s fax number is (571) 273-7510 and E-mail address: BINH.TIEU@USPTO.GOV.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S. TSANG can be reached on (571) 272-7547.
Any response to this action should be mailed or handed carry deliveries to:

				Commissioner of Patents and Trademarks                         		
401 Dulany Street
 				Alexandria, VA 22314

		Or faxed to: (571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (FAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the FAIR system, see http://pair-direct.uspto.gov.  If you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Binh Kien Tieu/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        						
						
Date: May 2022